Citation Nr: 0109142	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  99-18 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a fracture of the right patella, currently evaluated as 10 
percent disabling.

2.  Entitlement to an effective date earlier than June 20, 
1997 for a 10 percent evaluation for the residuals of a 
fracture of the right patella.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1976 to May 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

On appeal the veteran has raised the issue of entitlement to 
service connection for "a disease of unknown origin."  This 
issue, however, is not currently developed or certified for 
appellate review.  Accordingly, it is referred to the RO for 
appropriate consideration.  


FINDINGS OF FACT

1.  In March 1985, service connection for residuals of a 
fracture of the right patella was granted, and a 
noncompensable evaluation assigned, from August 7, 1984.  

2.  On June 20, 1997, VA received a VA Form 21-4138, 
Statement in Support of Claim, in which the appellant 
requested an increased evaluation for his right knee 
disability.  

3.  In April 1998, the RO issued a rating decision granting a 
10 percent evaluation of the veteran's right knee disability 
from June 20, 1997.

4.  The veteran's right knee disability is manifested by 
osteoarthritis with painful motion.

5.  The veteran's right knee disorder is not manifested by 
subluxation, lateral instability, a limitation of extension 
to 15 degrees, or a limitation of flexion to 30 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a fracture of the right patella have not 
been met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5257, 5260, 
5261 (2000).

2.  An effective date prior to June 20, 1997 for a 10 percent 
evaluation for the residuals of a fracture of the right 
patella is not warranted.  38 U.S.C.A. § 5110 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

i.  Background

The service medical records indicate that the veteran 
suffered blunt trauma to his right knee while playing 
football in September 1976.  X-rays taken in April 1977 
revealed a torn medial meniscus with laxity.  Subsequent x-
rays taken in August 1977 identified a fracture that was 
deemed possibly old and calcification in the upper portion of 
the patella.  

The veteran filed VA Form 21-526, Application for 
Compensation, in August 1984 seeking service connection and 
benefits for his right knee condition.  In March 1985, he was 
granted service connection for residuals of a fracture of the 
right patella, and assigned a noncompensable evaluation. 

In April 1992, the veteran filed a VA Form 21-4138, Statement 
in Support of Claim, and he requested an increased evaluation 
for his right knee disability.  The RO issued a rating 
decision in September 1992 denying the claim and continuing 
the noncompensable evaluation established in March 1985.  The 
veteran did not appeal.

On June 20, 1997, the veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, in which he requested an 
increased evaluation for his right knee condition.  

VA outpatient treatment records covering a period of July-
August 1996 were received in August 1997 in connection with 
the request for an increased rating.  They contained no 
references to the veteran's right knee condition.  No medical 
or lay evidence dated in June 1996 is of record.

The veteran underwent a VA examination for his right knee in 
February 1998.  The examiner reviewed the in-service history 
of the right knee disability.  The veteran told the examiner 
that he was experiencing ongoing right knee pain with 
occasional swelling, and that these symptoms worsened with 
sitting and standing.  The examiner noted that the veteran 
currently was being treated with oral medication and a knee 
brace.  The appellant indicated that he had been working as a 
bus driver for the past three years, and that he had missed 
approximately three months of work in the prior year because 
of his right knee problems.  

During physical examination, the right knee appeared normal, 
without palpable joint line effusion.  There was tenderness 
to palpation over the anterior surface of the right patella, 
as well as over its medial and lateral borders.  There was no 
tenderness to palpation over the medial or lateral semilunar 
cartilage.  Testing for McMurray's sign was negative.  The 
right knee had full range of motion, and its cruciate and 
collateral ligaments were intact.  The veteran's legs were 
equal in length and displayed no measurable circumferential 
atrophy of the thigh or calf muscles.  Deep tendon reflexes 
at the knees and ankles were 1+ and symmetrical bilaterally.  
Extensor hallucis longus power was assessed as normal.  The 
examiner observed that both the vascular and the sensory 
findings were within normal limits.  X-rays of the right knee 
revealed medial joint space narrowing and early 
osteoarthritis; calcification about the medial femoral 
condyle that possibly reflected a prior injury to the medial 
collateral ligament; and a well-corticated horizontal lucency 
through the superior aspect of the patella that probably was 
a form fruste of a bipartite patella.  The diagnoses entered 
in the VA examiner's report were fracture of the right 
patella by history; chondromalacia patella of the right knee, 
rule out bipartite patella of the right knee; and 
unicompartmental osteoarthritis of the right knee.

In April 1998, the RO increased the evaluation of the 
veteran's right knee disability to 10 percent under 
Diagnostic Code 5257, effective as of June 20, 1997.  The 
veteran appeals.

ii.  Analysis

The veteran contends that he is entitled to an evaluation 
greater than 10 percent for his right knee disability and an 
effective date prior to June 20, 1997 for the 10 percent 
evaluation granted in February 1998.

a.  Increased rating

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  VA regulations require that, 
in evaluations of a given disability, that disability be 
viewed in relation to its whole recorded history.  See 38 
C.F.R. §§ 4.1, 4.2 (2000).  When there is a question as to 
which of two ratings should be assigned to a disability, the 
higher rating must be assigned if the disability pictured by 
the record more closely approximates the criteria required by 
that rating.  38 C.F.R. § 4.7 (2000).  All VA regulations 
which the face of the record indicates are potentially 
relevant to the claim for increased evaluation will be 
considered by the Board, whether explicitly raised in the 
record or not, unless their consideration would be arbitrary, 
capricious, or contrary to law.  Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  

In the rating of disabilities, it is not expected that all 
cases will show all the findings specified for a particular 
evaluation under a diagnostic code.  At the same time, 
findings sufficiently characteristic to identify the disease 
and the disability therefrom and coordination of rating with 
impairment of function are always to be expected.  See 
38 C.F.R. § 4.21 (2000).

When after a careful review of all available and assembled 
data a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2000).  Thus, a claim for 
an increased evaluation of disability will be granted unless 
a preponderance of the evidence of record is against the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

The history of the veteran's disabilities has been noted.  
However, in a claim for an increased evaluation, the present 
level of the disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The veteran's right knee disability currently is rated by 
analogy under Diagnostic Code 5257, which concerns recurrent 
subluxation or lateral instability of the knee.  Furthermore, 
the examination of the veteran's right knee performed by VA 
in February 1998 yielded x-ray evidence of arthritis.   In 
the proper case, a rating under Diagnostic Code 5257 does not 
foreclose a separate evaluation for arthritis.  Whereas the 
evaluation of the same disability manifestations under 
different Diagnostic Codes is to be avoided, 38 C.F.R. § 4.14 
(2000), separate disability ratings are in order when 
different disabling manifestations are encountered.  Esteban 
v. Brown, 6 Vet. App. 259 (1994).  VA General Counsel has 
held that a claimant may be eligible for a rating for 
arthritis (as disclosed by x-rays) under Diagnostic Code 5003 
on the basis of limitation of motion at the same time as he 
has a separate, compensable evaluation under Diagnostic Code 
5257 for additional disability of the knee not based on 
limitation of motion.  See VAOPGCPREC 23-27, 62 Fed.Reg. 
63,604 (1997); and VAOPGCPREC 9-98, 63 Fed.Reg. 56,704 
(1998).

In this case, the RO assigned a 10 percent evaluation for the 
appellant's service connected right knee disorder under 
Diagnostic Code 5257.  This Code calls for the assignment of 
a 10 percent rating for slight subluxation or lateral 
instability.  Significantly, however, on examination in 
February 1998, there was absolutely no evidence of any, let 
alone slight, recurrent subluxation or lateral instability.  
Indeed, the examiner specifically found intact ligaments.  As 
such, the assignment of a 10 percent evaluation under 38 
C.F.R. § 4.71a, Diagnostic Code 5257 was inappropriate.  
Rather, without slight subluxation, a zero percent evaluation 
is in order under that Code.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

The veteran's service connected right knee disorder is, 
however, disabled by osteoarthritis.  Hence, the Board must 
determine whether a compensable evaluation under 38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2000) is in order.  Under that 
Code arthritis established by x-ray findings will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint involved.  Knee 
motion is governed by 38 C.F.R. § 4.71a, Diagnostic Codes 
5260 and 5261.  Under Diagnostic Code 5260, a 10 percent 
disability evaluation is available for flexion of a leg 
limited to 45 degrees; and a 20 percent evaluation is 
available where flexion is limited to 30 degrees.  Under 
Diagnostic Code 5261, a 10 percent disability evaluation is 
available for extension of a leg limited to 10 degrees; and a 
20 percent evaluation is available for extension of a leg 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5261.  Significantly, however, on examination the 
appellant shows a full range of right knee motion.  Hence, 
these Codes do not provide a basis for a compensable 
evaluation.

Nevertheless, because VA medical records show evidence of 
osteoarthritis with complaints of painful motion the veteran 
is entitled to a single 10 percent disability rating under 
Diagnostic Code 5003, 38 C.F.R. §§ 4.40, 4.45 (2000), and the 
decision set forth in Lichtenfels v. Derwinski, 1 Vet. App. 
484 (1991).  See also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Simply put, it is the intent of the Rating Schedule 
to assign a compensable evaluation to those service connected 
joints disabled by painful motion and osteoarthritis.  Hence, 
a single 10 percent rating for right knee osteoarthritis, and 
not more, is warranted for the right knee.  

In reaching this decision, the Board considered all other 
provisions of the Schedule for Rating Disabilities 
potentially applicable to the disability being evaluated.  
These include Diagnostic Code 5262 which authorizes a 20 
percent evaluation for malunion of the tibia with moderate 
knee disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262 
(2000).  There is, however, no evidence of a service 
connected malunion of either the tibia or the fibula.  Hence, 
an evaluation in excess of 10 percent for residuals of a 
fracture of the right patella under Diagnostic Code 5262 is 
not warranted.
 
Diagnostic Code 5258, concerns dislocation of the semilunar 
cartilage, and it affords a 20 percent evaluation when there 
are frequent episodes of "locking" pain and effusion into 
the joint.  The medical evidence of record does not, however, 
show that the veteran has suffered dislocation of the 
semilunar cartilage of his right knee.  Moreover, there is no 
competent evidence of either locking pain or joint effusion.  
Hence, evaluation of the veteran's right knee disability 
under this diagnostic code is not appropriate.  

Other Diagnostic Codes pertaining to the knee disability at 
issue on this appeal - - Diagnostic Codes 5259 (concerning 
removal of the semilunar cartilage) and 5263 (concerning genu 
recurvatum) - - have been considered.  However, neither of 
these provisions affords a rating in excess of the 10 percent 
evaluation now assigned. 

The appeal is denied.

b.  Earlier effective date

Applicable law indicates that, except as otherwise provided, 
the effective date of an increase shall be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(o)(1).  However, the effective date 
of an award of increased disability compensation shall be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if the claim is 
received within 1 year from such date; otherwise, the 
effective date is the date of receipt of claim.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

A "claim" is defined in the VA regulations, under 38 C.F.R. § 
3.1(p) (2000), as "a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  

VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.1(p), 
3.400(o)(2), 3.155(a) (2000).  See Servello v. Derwinski, 3 
Vet. App. 196, 198-200 (1992).  Under 38 C.F.R. § 3.155, an 
informal claim consists of any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of the claimant who is not sui 
juris.  In general, upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
1 year from the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim. 38 C.F.R. § 3.155(a).  However, when a formal 
disability claim previously has been filed that meets the 
requirements of 38 C.F.R. § 3.151 (which states that a 
specific claim in the form prescribed by the Secretary must 
be filed in order for VA benefits to be paid to any 
individual), then an informal request for increase with 
respect to the disability will be accepted as a claim.  38 
C.F.R. § 3.155(c).

The submission of certain medical and lay evidence may 
represent an "informal claim" for an increase in disability 
compensation under 38 C.F.R. § 3.155.  38 C.F.R. § 3.157(b); 
Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).  
Regulation 38 C.F.R. § 3.157(b)(1) provides that in such a 
case, the date of an outpatient or hospital examination or 
admission to a VA or uniformed service hospital will be 
accepted as the date of receipt of the informal claim with 
respect to disabilities for which service connection has been 
granted.  The Court has held that a report of examination or 
hospitalization may be accepted as an informal claim for 
benefits, but only after there has been a prior allowance or 
disallowance of a formal claim for compensation.  Crawford v. 
Brown, 5 Vet. App. 33, 35-6 (1993).  Under 38 C.F.R. 
§ 3.157(b)(2), the date of receipt by VA of evidence from a 
private physician or layman will be accepted as the date of 
the informal claim if that evidence is within the competence 
of the physician or layman, as the case may be, and shows 
that it is reasonably probable that the claimant is entitled 
to benefits. 

The veteran first raised the current issue of his entitlement 
to an increased evaluation of his right knee disability 
through submission of his VA Form 21-4138, Statement in 
Support of Claim on June 20, 1997.  The submission of this 
document constituted an informal claim for benefits.  No 
other informal claim for the increased rating sought on this 
appeal, including an informal claim raised through the 
submission of evidence, see 38 C.F.R. § 3.157(b), arose 
before that date.  Accordingly, the effective date of the 
increased, 10 percent evaluation that the RO granted in April 
1998 will be June 20, 1997, the date of the informal claim, 
unless it is factually ascertainable that an increase in 
disability had occurred within 1 year prior to that date.  38 
C.F.R. §§ 3.155(c), 3.400(o)(1) and (2); Harper.  

The question, then, is what evidence of record is there 
bearing on the issue of the degree of severity of the 
veteran's right knee disability within 1 year prior to June 
20, 1997 and what does this evidence indicate.  As noted 
above, VA outpatient treatment records covering a period of 
July-August 1996 are included in the claims file.  However, 
these records contain no reference pertaining to the 
appellant's right knee.  The report of the VA examination 
that was conducted in February 1998 did not indicate that at 
the time of the examination or during the 1-year period 
immediately prior to June 20, 1997, the veteran had a right 
knee disability warranting a rating greater than the 10 
percent that has been granted. Accordingly, under the 
applicable regulations June 20, 1997, the date of receipt of 
the current claim for an increased rating, is the properly 
assigned effective date for the grant of the increased, 10 
percent rating.  Therefore, the claim of entitlement to an 
effective date prior to June 20, 1997 for a 10 percent 
evaluation for the residuals of a fracture of the right 
patella must be denied.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Finally, in reaching these decisions the Board observes that 
the veteran has been informed of the evidence necessary to 
substantiate his claim and provided an opportunity to submit 
such evidence.  Thus, the duty to suggest evidence was met 
pursuant to 38 C.F.R. § 3.103 (2000).  In addition, the RO 
has attempted to develop the record and has afforded the 
appellant an examination.  The veteran has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  Accordingly, the Board finds that the duty to 
assist has been fulfilled.  See generally, Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).


ORDER

A zero percent evaluation under Diagnostic Code 5257 is 
warranted.  A separate 10 percent evaluation under Diagnostic 
Code 5003 is in order.  The combined evaluation for residuals 
of a fracture of the right patella is not greater than 10 
percent.  The claim for an increased evaluation for residuals 
of a fracture of the right patella is denied.

An effective date prior to June 20, 1997 for a 10 percent 
evaluation for the residuals of a fracture of the right 
patella is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

